EXHIBIT 10.15

 

[afom_ex1015img1.jpg]  



   

   



 

[afom_ex1015img2.jpg]  



   

   



 

[afom_ex1015img3.jpg]  



   

   



 

[afom_ex1015img4.jpg]  



   

   



 

[afom_ex1015img5.jpg]  



   

   



 

[afom_ex1015img6.jpg]  



   

   



 

[afom_ex1015img7.jpg]  



   

   



 

[afom_ex1015img8.jpg]  



   

   



 

[afom_ex1015img9.jpg]  



   

   



 

[afom_ex1015img10.jpg]  



   

   



 

[afom_ex1015img11.jpg]  



   

   



 

[afom_ex1015img12.jpg]  



   

   



 

[afom_ex1015img13.jpg]  



   

   



 

[afom_ex1015img14.jpg]  



   

   



 

[afom_ex1015img15.jpg]  



   

   



 

[afom_ex1015img16.jpg]  



   

   



 

[afom_ex1015img17.jpg]  



   

   



 

[afom_ex1015img18.jpg]  



   

   



 

[afom_ex1015img19.jpg]  



 



 

 